DETAILED ACTION
This office action is responsive to RCE filed on May 12th, 2022.
Claims 1~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/22 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the Title of the Invention as follows:
MULTI-MEDIA PROCESSING AND DISPLAYING METHOD, TERMINAL, AND COMPUTER STORAGE MEDIUM IN A SOCIAL NETWORKING APPLICATION BASED ON INTERACTION INFORMATION BY MULTIPLE USER ACCOUNTS
Please amend the claims as follows:
1. (Currently Amended) An information processing method performed at a terminal having one or more processors and memory for storing programs to be executed by the one or more processors, wherein the terminal is communicatively connected to a remote server, the method comprising: 
logging into a first user account of a social networking application; 
retrieving, by the terminal from the remote server, information associated with multiple user accounts of the social networking application that are direct contacts of the first user account at the social application, the multiple user accounts including a second user account of the social networking application; 
receiving, at the terminal, first multi-media information selected by the remote server, wherein the first multi-media information is published by the second user account of the social networking application and the first multi-media information is accessible by the first user account; 
receiving, at the terminal, second multi-media information selected by the remote server, wherein: 
the second multi-media information is published by an official account of the social networking application that is followed by the multiple user accounts including the second user account but not followed by the first user account and therefore the second multi-media information is not previously presented to the first user account; 
the second multi-media information is selected by the remote server in accordance with a determination that the second multi-media information is interacted by at least two of the multiple user accounts, the at least two of the multiple user accounts including the second user account of the social networking application; and 
the second multi-media information satisfies preset policies of the remote server, the preset policies based, at least in part, on an appearance probability determined by interactions by the at least two of the multiple user accounts, the interactions including likes and comments on the second multi-media information by the at least two of the multiple user accounts; 
displaying, on the terminal to the first user account, the first multi-media information and the second multi-media information in a same manner, further including displaying information of the interactions by the at least two of the multiple user accounts along with the second multi-media information; 
receiving, at the terminal, a user interaction with the second multi-media information by the first user account; and 
transmitting, by the terminal to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the at least two of the multiple user accounts by the remote server.
	2. (Currently Amended) The method according to claim 1, wherein the first multi-media information is displayed next to identity information of the second user account of the social networking application and the second multi-media information is displayed next to identity information of the official account of the social networking application that is not followed by first user account.
	11. (Currently Amended) A terminal having one or more processors and memory storing programs to be executed by the one or more processors, wherein the terminal is communicatively connected to a remote server, and the programs, when executed by the one or more processors, cause the terminal to perform a plurality of operations including:
logging into a first user account of a social networking application; 
retrieving, by the terminal from the remote server, information associated with multiple user accounts of the social networking application that are direct contacts of the first user account at the social application, the multiple user accounts including a second user account of the social networking application; 
receiving, at the terminal, first multi-media information selected by the remote server, wherein the first multi-media information is published by the second user account of the social networking application and the first multi-media information is accessible by the first user account; 
receiving, at the terminal, second multi-media information selected by the remote server, wherein: 
the second multi-media information is published by an official account of the social networking application that is followed by the multiple user accounts including the second user account but not followed by the first user account and therefore the second multi-media information is not previously presented to the first user account; 
the second multi-media information is selected by the remote server in accordance with a determination that the second multi-media information is interacted by at least two of the multiple user accounts, the at least two of the multiple user accounts including the second user account of the social networking application; and 
the second multi-media information satisfies preset policies of the remote server, the preset policies based, at least in part, on an appearance probability determined by interactions by the at least two of the multiple user accounts, the interactions including likes and comments on the second multi-media information by the at least two of the multiple user accounts; 
displaying, on the terminal to the first user account, the first multi-media information and the second multi-media information in a same manner, further including displaying information of the interactions by the at least two of the multiple user accounts along with the second multi-media information; 
receiving, at the terminal, a user interaction with the second multi-media information by the first user account; and 
transmitting, by the terminal to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the at least two of the multiple user accounts by the remote server.
12. (Currently Amended) The terminal according to claim 11, wherein the first multi-media information is displayed next to identity information of the second user account of the social networking application and the second multi-media information is displayed next to identity information of the official account of the social networking application that is not followed by first user account.
17. (Currently Amended) A non-transitory computer readable storage medium storing a plurality of computer executable instructions, the computer executable instructions being used by a terminal for executing an information processing method, wherein the terminal is communicatively connected to a remote server, the computer executable instructions further including:
logging into a first user account of a social networking application; 
retrieving, by the terminal from the remote server, information associated with multiple user accounts of the social networking application that are direct contacts of the first user account at the social application, the multiple user accounts including a second user account of the social networking application; 
receiving, at the terminal, first multi-media information selected by the remote server, wherein the first multi-media information is published by the second user account of the social networking application and the first multi-media information is accessible by the first user account; 
receiving, at the terminal, second multi-media information selected by the remote server, wherein: 
the second multi-media information is published by an official account of the social networking application that is followed by the multiple user accounts including the second user account but not followed by the first user account and therefore the second multi-media information is not previously presented to the first user account; 
the second multi-media information is selected by the remote server in accordance with a determination that the second multi-media information is interacted by at least two of the multiple user accounts, the at least two of the multiple user accounts including the second user account of the social networking application; and 
the second multi-media information satisfies preset policies of the remote server, the preset policies based, at least in part, on an appearance probability determined by interactions by the at least two of the multiple user accounts, the interactions including likes and comments on the second multi-media information by the at least two of the multiple user accounts; 
displaying, on the terminal to the first user account, the first multi-media information and the second multi-media information in a same manner, further including displaying information of the interactions by the at least two of the multiple user accounts along with the second multi-media information; 
receiving, at the terminal, a user interaction with the second multi-media information by the first user account; and 
transmitting, by the terminal to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the at least two of the multiple user accounts by the remote server.
18. (Currently Amended) The non-transitory computer readable storage medium according to claim 17, wherein the first multi-media information is displayed next to identity information of the second user account of the social networking application and the second multi-media information is displayed next to identity information of the official account of the social networking application that is not followed by first user account.
Reasons for Allowability
The prior art of record (see 892 form) does not teach nor suggest “A information processing method, terminal, and CRM” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: logging into a first user account of a social networking application; retrieving, by the terminal from the remote server, information associated with multiple user accounts of the social networking application that are direct contacts of the first user account at the social application, the multiple user accounts including a second user account of the social networking application; receiving, at the terminal, first multi-media information selected by the remote server, wherein the first multi-media information is published by the second user account of the social networking application and the first multi-media information is accessible by the first user account; receiving, at the terminal, second multi-media information selected by the remote server, wherein: the second multi-media information is published by an official account of the social networking application that is followed by the multiple user accounts including the second user account but not followed by the first user account and therefore the second multi-media information is not previously presented to the first user account; the second multi-media information is selected by the remote server in accordance with a determination that the second multi-media information is interacted by at least two of the multiple user accounts, the at least two of the multiple user accounts including the second user account of the social networking application; and the second multi-media information satisfies preset policies of the remote server, the preset policies based, at least in part, on an appearance probability determined by interactions by the at least two of the multiple user accounts, the interactions including likes and comments on the second multi-media information by the at least two of the multiple user accounts; displaying, on the terminal to the first user account, the first multi-media information and the second multi-media information in a same manner, further including displaying information of the interactions by the at least two of the multiple user accounts along with the second multi-media information; receiving, at the terminal, a user interaction with the second multi-media information by the first user account; and transmitting, by the terminal to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the at least two of the multiple user accounts by the remote server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2443